By the Court, Cardozo, J.
The money for which this action was brought was collected by Gomez, Wallis & Co., by authority of, and as agents for, the plaintiff, and they acknowledged that they had so collected it, both by their accounts rendered, and by their letter to the plaintiff of October 7,1862. Having so received the money, they had no right to return it to Sale & Co. They cannot dispute the title of their principal, by setting up an adverse title in a stranger. (Murray v. Vanderbilt, 39 Barb. 140. Ross v. Curtiss, 31 N. Y. 606.)
The ruling below was therefore erroneous, and the judgment should be reversed and a new trial ordered; costs to abide the event.
Ingraham, P. J., and Cardozo and Geo. G. Barnard, Justices.]